Citation Nr: 1434153	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  11-04 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for joint pain, to include as due to exposure to environmental hazards, or as due to an undiagnosed illness.  

3.  Entitlement to service connection for tingling in the fingertips, to include as due to exposure to environmental hazards, or as due to an undiagnosed illness.  

4.  Entitlement to service connection for child birth defects, to include as due to exposure to environmental hazards, or as due to an undiagnosed illness.

5.  Entitlement to service connection for miscarriages, to include as due to exposure to environmental hazards, or as due to an undiagnosed illness.

6.  Entitlement to service connection for an allergies/sinus disability, to include as due to exposure to environmental hazards, or as due to an undiagnosed illness.

7.  Entitlement to service connection for hyperthyroidism, Graves' disease, and loss of voice, to include as due to exposure to environmental hazards, or as due to an undiagnosed illness.

8.  Entitlement to service connection for a fibroid disability.  

9.  Entitlement to service connection for headaches, to include as due to exposure to environmental hazards, an undiagnosed illness, or as secondary to an allergies/sinus disability.  

10.  Entitlement to service connection for neutropenia, iron deficiency anemia, and low blood count, to include as due to exposure to environmental hazards, or as due to an undiagnosed illness.

11.  Entitlement to an increased initial rating for a left shoulder disability, rated as 10 percent disabling prior to June 26, 2009, and as 20 percent disabling since June 26, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from October 1988 to March 1989, while in the Army National Guard, and served on active duty from November 1990 to July 1991, to include service in the Southwest Asia Theater of operations during the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 and January 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The December 2008 rating decision granted service connection for a left shoulder disability and assigned a 10 percent rating, effective February 28, 2008, and denied the claims for service connection for a back disability, joint pain, tingling in the fingertips, child birth defects, miscarriages, an allergies/sinus disability, and hyperthyroidism, Graves' disease, and loss of voice.  The January 2011 rating decision denied the claims for service connection for a fibroid disability, headaches, and neutropenia, iron deficiency anemia, and low blood count.  

The Board notes that subsequent to the December 2008 rating decision that granted service connection and assigned an initial 10 percent rating for a left shoulder disability, the Veteran filed a claim for increased rating for her left shoulder disability in June 2009.  She underwent a July 2009 VA examination, and the results of the examination showed that the level of severity of her left shoulder disability had increased.  In August 2009, the RO increased the Veteran's left shoulder disability rating to 20 percent.  The U.S. Court of Appeals for the Federal Circuit has found that 38 C.F.R. § 3.156(b) (2013) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Although the July 2009 VA examination supported the Veteran's new claim for an increased rating, the Board finds that it also constituted new and material evidence that was submitted within one year of the December 2008 rating decision granting an initial rating for the Veteran's left shoulder disability.  Therefore, the Board accepts the Veteran's June 2009 statement (with July 2009 VA examination results) as a continuous prosecution of a claim for a higher initial rating, and has rephrased the issue accordingly as entitlement to an increased initial rating for a left shoulder disability.     

As noted above, an August 2009 rating decision increased the disability rating for a left shoulder disability, from 10 percent to 20 percent, effective June 26, 2009.  However, as this grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In May 2012, the Veteran testified before the undersigned at a video conference hearing.  A copy of the transcript has been associated with the claims file.  At the hearing, the Veteran submitted additional evidence in the form of VA and private medical records and lay statements from family members.  However, in a May 2012 statement, she waived initial RO consideration of the newly submitted evidence, and the Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2013).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such record reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The issue(s) of entitlement to service connection for a back disability and for headaches are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran had service in the Southwest Asia Theater of operations during the Persian Gulf War.  

2.  There is no competent and probative evidence establishing that the Veteran currently has a disorder manifested by joint pain (other than in the spine and left shoulder).  

3.  There is no competent and probative evidence establishing that the Veteran currently has a disorder manifested by tingling in the fingertips.    

4.  The competent and probative evidence shows that the Veteran has a diagnosis of child birth defects, and that this diagnosed disability is not etiologically related to service.     

5.  The competent and probative evidence shows that the Veteran has a diagnosis of miscarriages, and that this diagnosed disability is not etiologically related to service.  

6.  The competent and probative evidence shows that the Veteran has diagnoses of allergic rhinosinusitis and bronchial asthma, and that these diagnosed disabilities are not etiologically related to service.  

7.  The competent and probative evidence shows that the Veteran has diagnoses of hyperthyroidism, Graves' disease, and loss of voice and that these diagnosed disabilities are not etiologically related to service.

8.  The competent and probative evidence does not show that the Veteran's fibroid disability is etiologically related to her period of service.    

9.  The competent and probative evidence shows that the Veteran has diagnoses of neutropenia, leukopenia, and iron deficiency anemia, and that these diagnosed disabilities are not etiologically related to service.    

10.  Prior to June 26, 2009, the Veteran's left shoulder disability was manifested by subjective complaints of pain, as well as functional impairment of 110 degrees flexion and 120 degrees abduction, decreased mobility, decreased manual dexterity, problems with lifting and carrying, difficulty reaching, weakness or fatigue, and decreased strength of the upper extremity.  There was no evidence of any limitation of motion at shoulder level or midway between the side and shoulder level, episodes of dislocation of the scapulohumeral joint, malunion of the humeral head with moderate or marked deformity, or malunion or nonunion of the clavicle or scapula.  There was x-ray evidence of arthritis.     

11.  Since June 26, 2009, the Veteran's left shoulder disability has been manifested by subjective complaints of pain, burning, stiffness, and decreased speed of joint motion, as well as functional impairment of 90 degrees flexion and 60 degrees abduction, less movement than normal, weakened movement, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, and pain on movement.  There is no evidence of limitation of motion to 25 degrees from the side, fibrous union, nonunion, or loss of head of humerus.  There is x-ray evidence of arthritis.   


CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for joint pain, to include as due to exposure to environmental hazards, or as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.317 (2013).    

2.  The requirements for establishing service connection for tingling in the fingertips, to include as due to exposure to environmental hazards, or as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2013).  

3.  The requirements for establishing service connection for child birth defects, to include as due to exposure to environmental hazards, or as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2013).    

4.  The requirements for establishing service connection for miscarriages, to include as due to exposure to environmental hazards, or as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2013).    

5.  The requirements for establishing service connection for an allergies/sinus disability, to include as due to exposure to environmental hazards, or as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2013).  

6.  The requirements for establishing service connection for hyperthyroidism, Graves' disease, and loss of voice, to include as due to exposure to environmental hazards, or as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2013).    

7.  The requirements for establishing service connection for a fibroid disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2013).  

8.  The requirements for establishing service connection for neutropenia, iron deficiency anemia, and low blood count, to include as due to exposure to environmental hazards, or as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.317 (2013).  

9.  Prior to June 26, 2009, the criteria for an initial rating in excess of 10 percent for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5201, 5202, 5203 (2013).

10.  Since June 26, 2009, the criteria for an initial rating in excess of 20 percent for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5201, 5202, 5203 (2013).
  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA 
will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in May 2008, February 2010, and July 2010 letters issued prior to the decisions on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate her claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The May 2008, February 2010, and July 2010 letters also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

With respect to the issue of increased initial rating, the appeal arises from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2013).  Thus, because the May 2008 notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's available service treatment records, VA and private medical records, VA examination reports, the Veteran's hearing testimony, lay statements from the Veteran's family members, medical treatise information, and the Veteran's statements.  Regarding the service treatment records for the Veteran's period of active service from November 1990 to July 1991, the Board notes that in September 2008, the RO issued a Formal Finding of Unavailability of Service Treatment Records, and therefore, no additional attempts to obtain these records are necessary.  The Veteran was notified of the missing records in a September 2008 letter.  The Veteran submitted records she had in her possession. 

The Board finds that the September 2008 and August 2010 VA examinations are adequate because the examiners considered the relevant facts regarding the Veteran's medical history and addressed whether the Veteran's claimed disabilities were related to her period of service.  The Board also finds that the September 2008, July 2009, and August 2011 VA examinations are adequate because the examiners considered the relevant facts regarding the Veteran's medical history and addressed the relevant criteria regarding the current level of severity of her left shoulder disability.  The Board acknowledges that no VA examinations were conducted in relation to the Veteran's claims of service connection for a fibroid disability and for neutropenia, iron deficiency anemia, and low blood count.  However, a VA medical examination is not required as a matter of course in virtually every veteran's disability case involving a nexus issue.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the veteran, in which case an examination may not be required).  In this case, the evidence did not show that the Veteran's fibroid and anemia disabilities were due to her period of service.  Indeed, the Veteran testified at her May 2012 Board hearing that she had not experienced fibroids in service and that she was not sure why her fibroids were related to service.  She indicated that her fibroids may have been due to something that "[she] maybe inhaled" in service but that she was not sure.  Additionally, a June 2010 VA medical report indicated that the onset of the Veteran's anemia had been in 2008 and that it had been due to heavy menstrual periods in the past.  Accordingly, the Board finds that VA examinations are not required for the Veteran's fibroid disability or neutropenia, iron deficiency anemia, and low blood count.  See 38 C.F.R. § 3.159(c)(4) (2013); see also McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).    

Moreover, with respect to the Veteran's May 2012 Board hearing before the undersigned Veterans Law Judge (VLJ), the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claims and volunteered her treatment history.  Additionally, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2013), nor has she identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that no further action is necessary.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (requiring that the VLJ who chairs a hearing must comply with 38 C.F.R. § 3.103(c)(2) by fully explaining the issues and suggesting the submission of evidence that may have been overlooked).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate her claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  Thus, she was provided with a meaningful opportunity to participate in the claims process and has done so, including testimony at a Board hearing.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after December 31, 1946, and arthritis or anemia becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

Various legal provisions apply specifically to compensation claims from Persian Gulf War veterans.  Except as provided in 38 C.F.R. § 3.317(c), VA shall pay compensation in accordance with Chapter 11 of Title 38, United States Code, to a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in 38 C.F.R. § 3.317(b), provided that such disability: (i) became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (ii) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(i) and (ii) (except as to delimiting date).  

For purposes of 38 C.F.R. § 3.317, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(2).  

For purposes of 38 C.F.R. § 3.317, disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(3).  

Compensation shall not be paid under 38 C.F.R. § 3.317: (1) if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).  

The evidence establishes that the Veteran served in the Persian Gulf during the requisite time period.  She argues that her disabilities are due to undiagnosed illness or exposure to environmental hazards.  

As an initial matter, the Board notes that it has been shown that the Veteran's service treatment records for her period of active service from November 1990 to July 1991 are unavailable.  A September 2008 memorandum documents a formal finding of unavailability of her service treatment records for that period and notes that all efforts to obtain such records have been exhausted and that further attempts would be futile.  The Board is mindful that, in a case such as this, VA has a heightened obligation to assist the Veteran in the development of her claims.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992). 

1.  Joint Pain and 2.  Tingling in Fingertips

The Board notes that the Veteran is also separately claiming service connection for a back disability, to include cervical degenerative disc disease with radicular symptoms, and has been service-connected for a left shoulder disability.  Thus, with respect to the Veteran's claim for service connection for joint pain, the Board will only discuss the Veteran's pain in the joints other than her spine and left shoulder.  Additionally, regarding the Veteran's claim for service connection for tingling in the fingertips, the Board will only discuss the Veteran's tingling in the fingertips that is separate from any findings of cervical radiculopathy.       

Service treatment records show that in February 1989, the Veteran complained of left hip pain.  At a November 1990 periodic examination, the Veteran indicated that she had arthritis/rheumatism/bursitis on her Report of Medical History, but her joints were found to have no abnormalities.  A July 1991 service treatment record indicates that the Veteran was treated for sharp pain in her thumb and was diagnosed with radial neuropraxia.  

A December 1998 VA medical record shows the Veteran complaining of occasional numbness and tingling in her fingertips.  In a March 1999 VA medical report, the Veteran indicated that she had experienced numbness and tingling in her fingertips for 9 years, but her nerve conduction study was found to be normal.   

On VA examination in September 2008, the Veteran reported that she woke up one day with tingling in her fingers while stationed in Saudi Arabia.  She stated that she had been seen in sick call several times for her tingling in the fingers, but no treatment had been prescribed.  The Veteran complained that if she hit something with her hand, she had aching pain in the whole hand on both surfaces.  She reported being unable to open bottles or twist tops because of the pain.  She also indicated that she would experience hand pain at times when she was doing computer work.  She maintained that she had overall decrease in strength and dexterity of the hand and tingling sensation in both hands.  Regarding joint pain, the Veteran reported that when she was stationed in Saudi Arabia, she began to develop joint pain in the bilateral wrists, knees, and ankles.  She stated that she had been seen in sick call several times for this condition and that she had been given Motrin and a physical profile.  She complained that she had specific right knee pain about a month ago, and that the pain in her wrists, knees, and ankles was much worse with cold.  She stated that she had aching joint pain twice a month for 1-2 weeks and that she currently took Motrin for it.  She indicated that her wrists, knees, and ankles were affected by pain, stiffness, and limitation of motion.  She described moderate flare-ups occurring every 2 to 3 weeks that lasted 3 to 7 days and caused more limitation of motion and pain.  She also reported plantar surface pain in both feet, with moderate flare-ups occurring every 1 to 2 months and lasting 3 to 7 days.  After review of the claims file and examination of the Veteran, the VA examiner opined that the Veteran's tingling in the fingertips was not caused by or a result of exposure to environmental hazards in the Persian Gulf because there was no diagnostic or clinical evidence to suggest a diagnosis for her complaints of tingling in the fingers.  The VA examiner also found that there was no diagnostic or clinical evidence of any joint condition other than in the Veteran's left shoulder.  

A November 2008 VA electrodiagnostic study was within normal limits.  

In an August 2009 private medical record, the Veteran complained of knee and wrist pain, and in a November 2009 VA medical record, the Veteran reported that she had hand numbness.  

At an August 2010 VA examination, the Veteran reported that she had had a diagnosis of "arthritis" for a long time and that her wrists, elbows, and knees were the joints of concern.  She indicated that she had pain and stiffness in her bilateral wrists, knees, ankles, and elbows.  She also stated that her symptoms of tingling of the fingertips began in 1991 during her deployment to the Persian Gulf War.  She described her current symptoms as a tingling of the fingertips that worsened with clapping of her hands and impeded her ability to twist open jars.  She indicated that she had no confirming diagnostics for her left hand symptoms of tingling in the hand and fingertips.  After review of the claims file and examination of the Veteran, the examiner found that there was a lack of sufficient clinical evidence to establish current diagnoses of an acute or chronic joint pain condition or an acute or chronic hand/finger condition or residuals thereof.  

Private medical records dated from January 2009 to July 2011 show that the Veteran received intermittent treatment for "arthritis."  However, there is no specification as to which joint or joints were affected by arthritis.  

In May 2012, the Veteran testified before the Board at a video conference hearing.  Testimony revealed, in pertinent part, that the Veteran first experienced joint pain in her knees, legs, and feet during her first period of service when it was triggered by cold weather.  The Veteran testified that she believed she had arthritis and that she could barely move because of it.  She reported that she had to walk on crutches sometimes and that she had to sit down due to pain.  She stated that she had not been given a diagnosis for her joint pain.  She also testified that her tingling in the fingertips began during her second period of active service in Saudi Arabia.  She reported that she needed help in unscrewing things and that she experienced tingling and pain in both arms, with her left arm being worse.        

The Veteran submitted May 2012 and undated lay statements from her family members in support of her claims.  These statements indicated, in relevant part, that the Veteran suffered from severe joint and muscle pain that caused her to have to use crutches at times.  The Veteran's husband reported that in 1991, the Veteran complained of tingling in her fingertips and that he had to open jars and twist off caps for her due to the numbness in her fingertips.  He also stated that over the years, the Veteran had experienced episodes where her hands would lock up and leave her unable to open soft drinks or jars.  

The medical evidence of record does not show that the Veteran has confirmed disorders manifested by joint pain (other than the spine and left shoulder) or tingling in the fingertips.  Indeed, after reviewing the claims file, considering the Veteran's lay statements, considering her claimed disorders, examining the Veteran extensively, and providing adequate reasoning and bases for the opinions, the September 2008 and August 2010 VA examiners determined that there was a lack of sufficient clinical evidence to establish current diagnoses of an acute or chronic joint pain condition or an acute or chronic hand/finger condition or residuals thereof.  The Board acknowledges the private medical records dated from January 2009 to July 2011 showing that the Veteran received treatment for "arthritis."  However, it is unclear which joint or joints have been affected with "arthritis," and there is no confirmation that the Veteran has arthritis of the joints other than in the spine or left shoulder.    

Lay persons such as the Veteran and her spouse are competent to report objective signs of illness such as joint pain.  Gutierrez v. Principi, 19 Vet. App. 1, 9 (2004).  Also, the failure of the laboratory tests and studies to diagnose an illness is not in and of itself evidence requiring denial of the claim.  Id. at 10.  After determining the competency and credibility of evidence, however, the Board must then weigh its probative value.  Here, while the Veteran and her spouse credibly believe that the Veteran has chronic joint pain and tingling in the fingertips due to service, the Board finds that the credible objective medical evidence of record overwhelming shows that this is not the case.  The Board is more persuaded by the medical evidence than the lay complaints because the medical evidence has been consistently negative and the lay descriptions have been inconsistent.  The record shows that the Veteran has undergone several invasive tests that were negative.  See November 2008 VA electrodiagnostic study and March 1999 nerve conduction study.  She also underwent two VA comprehensive examinations in September 2008 and August 2010 which were negative.  Whereas, when asked at the 2012 hearing to describe all the affected joints, the Veteran indicated that the affected joints were her knees, legs, and feet.  At the August 2010 VA examination, she indicated that the affected joints were her wrists, elbows, ankles, and knees.  At the September 2008 VA examination, she indicated that the affected joints were her wrists, knees, ankles, and feet.  The foregoing lay evidence is not persuasive reliable evidence of indications of chronic disability resulting from an illness.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  
In this case, while there is current medical evidence of record dating from December 1998 to July 2011, none of this evidence reflects findings of confirmed disorders manifested by joint pain or tingling in the fingertips.  As there is no persuasive evidence that the Veteran has objective indications of chronic disability or non-medical indicators capable of independent verification of joint pain or tingling in the fingertips that are part of an undiagnosed illness or a medically unexplained chronic multisymptom illness, the Veteran may not avail herself of the presumption pertaining to undiagnosed illness as set forth in 38 C.F.R. § 3.317.  

For the reasons set forth above, the Board finds the September 2008 and August 2010 opinions by the September 2008 and August 2010 VA examiners (which were accompanied by detailed supporting rationale) and the other medical evidence to be of greater probative value than the Veteran's and her family's lay contentions regarding the diagnoses and etiologies of her claimed joint pain and tingling in the fingertips.

In sum, the Board finds that the competent and probative evidence shows that the Veteran does not have current disorders manifested by joint pain (other than in the spine or left shoulder) or tingling in the fingertips.  Accordingly, service connection for joint pain and tingling in the fingertips, to include as due to exposure to environmental hazards, or as due to an undiagnosed illness, is not warranted.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

3.  Child Birth Defects and 4.  Miscarriages

Service treatment records are negative for any miscarriages or child birth defects.  However, the Veteran is not alleging that these conditions had their onset in service, but rather, she is contending that these conditions are due to her exposure to environmental hazards during service, or that they are due to an undiagnosed illness.  She reports that she had her first miscarriage in 1997 and that her son was born in 1999 with the birth defect of ventricular septal defect.  

Private medical records dated from December 1997 to November 1999 show that the Veteran had a blighted ovum in January 1998 and that she delivered a baby via Caesarean section in November 1999.  

The Veteran submitted copies of her son's VA medical records dated from November 1999 to June 2007.  They confirm that her son was born with ventricular septal defect.  

On VA examination in September 2008, the Veteran reported being 10 weeks pregnant in 1998 when she developed vaginal bleeding and cramping.  She underwent dilatation and curettage, but there had been no identifiable cause for the miscarriage.  The Veteran gave birth to a son in 1999, and he was noted to have had a patent foramen ovale which never closed, as well as problems with irregular heart rate when running.  The Veteran was noted to have had 2 previous children prior to her service in Saudi Arabia, and these children did not have any cardiac defects.  After reviewing the claims file and examining the Veteran, the examiner diagnosed the Veteran with miscarriage and patent foramen ovale birth defect in child.  He opined that the Veteran's previous miscarriage and birth defect in child were not due to or a result of environmental hazards experienced while in the Persian Gulf.  The rationale was that there was no evidence to suggest the existence of any birth defects specific to children of Persian Gulf War veterans.  The examiner also explained that there was no related documentation at the time to suggest that the incidence of miscarriage was higher in Persian Gulf War veterans.  

At an August 2010 VA examination, the Veteran stated that "I'm thinking that I was exposed to something over there" that caused her to have a miscarriage.  She indicated that she considered herself a healthy person and was concerned with her pregnancy loss.  She maintained that prior to November 1998, she had not experienced any problems with her two pregnancies, but that subsequent to her miscarriage, her November 1999 live birth resulted in moderate ventricular septal defect in her child.  After reviewing the claims file and examining the Veteran, the examiner diagnosed the Veteran with miscarriage/spontaneous abortion, which she indicated was a diagnosed condition.  The examiner opined that the Veteran's miscarriage/spontaneous abortion was less likely as not caused by or a result of her period of service, to include exposure to environmental hazards.  She explained that the Veteran's spontaneous abortion was not necessarily related to "exposure" of any kind, as there was a risk that 25 percent of all pregnancies would spontaneously abort in the first trimester without there being a genetic birth defect or otherwise. 

In May 2012, the Veteran testified before the Board at a video conference hearing.  Testimony revealed, in pertinent part, that the Veteran had been working at a service station in 1997.  The Veteran testified that she had not been doing any heavy lifting at work, but she had begun experiencing spotting at work and was actually sitting down when she had her miscarriage.            

The Veteran submitted May 2012 and undated lay statements from her husband in support of her claims.  These statements indicated, in relevant part, that the Veteran miscarried despite being informed by doctors that she was never at risk for miscarriage.  The Veteran's husband reported that the Veteran's doctors did not have any explanation for why she had a miscarriage.  He also stated that his son was born with a hole in his heart and that he was still being treated for this symptom.    

The Board also acknowledges that the Veteran submitted medical treatises from the Internet regarding the health effects of chemical exposure during the Persian Gulf War, dioxin, and burn pits.  However, these treatises only provided general information with respect to health effects from being in the Persian Gulf War and are not specific to the facts of her case.  Thus, such documents are entitled to little probative weight as they do not address the specific relationship of the Veteran's miscarriages and child birth defects and her military service. 

The Board reiterates that the Veteran's service treatment records are negative for any complaints, diagnoses, or treatment of miscarriages or child birth defects.  Moreover, at no time did any of the Veteran's treating providers find that her miscarriage or child birth defect was related to her period of active service.  However, the September 2008 and August 2010 examiners reviewed the claims file, considered the Veteran's lay statements considering her claimed disorders, examined the Veteran extensively, and provided adequate reasoning and bases for the opinions that the Veteran's miscarriages and child birth defects were not related to her period of service, to include environmental hazard exposure.  Specifically, the September 2008 examiner determined that there was no evidence to suggest the existence of any birth defects specific to children of Persian Gulf War veterans, or any related documentation to suggest that the incidence of miscarriage was higher in Persian Gulf War veterans.  The August 2010 examiner found that there was a risk that 25 percent of all pregnancies would spontaneously abort in the first trimester without there being a genetic birth defect or otherwise.  For these reasons, the opinions by the September 2008 and August 2010 VA examiners are afforded great probative value.  

The Board acknowledges that the Veteran's medical treatises note that exposure to dioxin or being near burn pits could potentially result in birth defects.  However, even assuming arguendo that there is confirmed evidence that exposure to environmental hazards will cause birth defects or higher rates of miscarriage, the Board notes that in June 2010, the Joint Services Records Research Center (JSRRC) found no evidence of record that the Veteran or her unit was one of the units exposed to environmental hazards from the Khamisiyah Pit Demolition during the Persian Gulf War.  Thus, there is no evidence that the Veteran was actually exposed to environmental hazards during her service in the Persian Gulf.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, child birth defects and miscarriages fall outside the realm of common knowledge of a lay person.  In this regard, while the Veteran and her husband can competently report the onset and symptoms of vaginal bleeding or shortness of breath in their son, any actual diagnoses of child birth defects and miscarriages, to include as due to exposure to environmental hazards, or as due to an undiagnosed illness, require objective testing to diagnose, and can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Whether the symptoms the Veteran experienced in service or following service are in any way related to any current child birth defects and miscarriages requires medical expertise to determine because it involves a complex medical matter.  To the extent that the Veteran and her husband believe that she has child birth defects and miscarriages that are due to her period of service, to include exposure to environmental hazards or as due to an undiagnosed illness, as lay persons, they are not shown to possess any specialized training in the medical field.  The Veteran's and her husband's opinions as to the etiologies of her current child birth defects and miscarriages are not competent evidence, as the nexus questions involved in this case require medical expertise to determine.  Id.  

For the reasons set forth above, the Board finds the September 2008 and August 2010 opinions by the September 2008 and August 2010 VA examiners (which were accompanied by detailed supporting rationale) to be of greater probative value than the Veteran's and her husband's lay contentions regarding the diagnosis and etiology of her child birth defects and miscarriages.

In sum, the Board finds that the Veteran's currently diagnosed child birth defects and miscarriages have not been shown by competent medical evidence to be etiologically related to her active service, to include as due to environmental hazard exposure.  In addition, as the Veteran's child birth defects and miscarriages are diagnosed conditions, the Veteran may not avail herself of the presumption pertaining to undiagnosed illness as set forth in 38 C.F.R. § 3.317.  Accordingly, service connection for child birth defects and miscarriages, to include as due to exposure to environmental hazards, or as due to an undiagnosed illness, is not warranted.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

5.  Allergies/Sinus Disability

Service treatment records show that in January 1989, the Veteran was treated for an upper respiratory infection.  

In a January 1993 VA Persian Gulf Registry, the Veteran complained of sinus problems and lung congestion.  

VA and private medical records dated from March 1997 to April 2012 show that the Veteran received intermittent treatment for various respiratory disabilities, including allergies, sinus drainage, viral upper respiratory infection, allergic rhinitis, allergic sinusitis, bronchial asthma, exercise-induced asthma, and oral allergy syndrome.  An October 2009 x-ray of the sinuses revealed mild mucosal thickening with narrowing or occlusion of some drainage pathways.  

On VA examination in September 2008, the Veteran reported that the onset of her allergies and sinus problems was in 1991.  She stated that she had never had problems with allergies before, but that while serving in Saudi Arabia, she did have problems with the smoke from oil fires and blowing desert sand.  She indicated that she began to have daily problems of watery eyes, rhinorrhea, ear pressure, and sore throat with drainage.  She complained that she currently had significant problems with grass and had increasing ear pain.  After review of the claims file and examination of the Veteran, the examiner diagnosed the Veteran with allergic rhinitis.  He opined that the Veteran's current complaints of allergies/sinus problems were not caused by or a result of exposure to environmental hazards in the Persian Gulf.  He noted that the Veteran did not have any complaints of allergies or sinusitis during her period of service.  He also explained that the Veteran had been treated for allergic rhinitis/sinusitis since returning from the Persian Gulf War, and that this was more likely due to her return to the Ohio Valley with its many allergens.   

At an August 2010 VA examination, the Veteran reported that in 1990, she actually began to have problems with allergy symptoms of watery eyes, nasal drainage, ear pain, and sinus headaches.  She stated that she had been seen in sick call during service and treated with medicine and cold packs as needed.  She indicated that while deployed in Saudi Arabia, she continued to experience watery eyes and nasal dripping/drainage.  She maintained that upon return to the United States, her symptoms were unchanged and resulted in her undergoing allergy testing in 2009.  She reported that she was found to be allergic to ragweed, pollen, dust, and mites, and that she was currently treated with medication and an inhaler.  Her current complaints included rhinorrhea and a non-incapacitating episode of sinusitis in the past 12-month period.  After review of the claims file and examination of the Veteran, the examiner diagnosed her with perennial allergic rhinosinusitis, which she noted was a diagnosable condition with a clear etiology.  The examiner opined that the allergic rhinosinusitis was less likely as not caused by or a result of the Veteran's period of service.  She found that the Veteran's perennial allergic rhinosinusitis was not necessarily related to "exposure" of any kind.  She explained that allergies could spontaneously have an onset and were common in certain areas which were more highly allergenic.  However, they were not necessarily a result of a specific toxin/exposure as the Veteran was claiming.  

In May 2012, the Veteran testified before the Board at a video conference hearing.  Testimony revealed, in pertinent part, that the Veteran had some mild sinusitis when she entered her period of ACDUTRA, but that her symptoms had worsened when she served in Saudi Arabia.  The Veteran testified that she had been exposed to dust and smoke from being on waste detail.  She reported that since returning from service, she had been suffering from headaches, watery eyes, runny nose, itchy throat, and itchy ears.  She stated that she had continued to experience the same symptoms she had felt in service, but that they had gotten worse.                 

The Veteran submitted February 2010, May 2012, and undated lay statements from her family members in support of her claim.  These statements indicated, in relevant part, that the Veteran had suffered from daily sinus headaches for years after her return from the Persian Gulf War.  The Veteran's husband indicated that these sinus headaches occurred 5 to 6 hours a day.  He noted that the Veteran had been diagnosed with allergic rhinosinusitis and bronchial asthma, which she had not had prior to deployment to the Persian Gulf.  The Veteran was also reported to be taking medication for her sinuses and asthma and using a humidifier for her allergies.  She was noted to be allergic to dust, pollen, weeds, trees, and grass.  The Veteran's sister reported that the Veteran had been raised in the country and surrounded by hay, dirt, pollen, and other allergens, but that they had only had a moderate effect on her.  She maintained that after being exposed to the hazardous environment in the Persian Gulf, the Veteran became highly allergic to many things.            

The Board also acknowledges that the Veteran submitted medical treatises from the Internet regarding the health effects of chemical exposure during the Persian Gulf War, dioxin, and burn pits.  However, these treatises only provided general information with respect to health effects from being in the Persian Gulf War and are not specific to the facts of her case.  Thus, such documents are entitled to little probative weight as they do not address the specific relationship of the Veteran's allergies/sinus disability and her military service. 

The Board notes that the Veteran's service treatment records show that she received treatment for an upper respiratory infection in January 1989.  However, at no time did any of the Veteran's treating providers find that her allergies/sinus disability was related to her period of active service.  However, the September 2008 and August 2010 examiners reviewed the claims file, considered the Veteran's lay statements considering her claimed disorder, examined the Veteran extensively, and provided adequate reasoning and bases for the opinions that the Veteran's allergies/sinus disability was not related to her period of service, to include environmental hazard exposure.  Specifically, the September 2008 examiner determined that the Veteran did not specifically have any complaints of allergies or sinusitis during her period of service.  He also explained that the Veteran had been treated for allergic rhinitis/sinusitis since returning from the Persian Gulf War, and that this was more likely due to her return to the Ohio Valley with its many allergens.  The August 2010 examiner found that allergies could spontaneously have an onset and were common in certain areas which were more highly allergenic, but they were not necessarily a result of a specific toxin/exposure.  For these reasons, the opinions by the September 2008 and August 2010 VA examiners are afforded great probative value.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an allergies/sinus disability falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran and her family members can competently report the onset and symptoms of watery eyes and runny nose, any actual diagnosis of an allergies/sinus disability, to include as due to exposure to environmental hazards, or as due to an undiagnosed illness, requires objective testing to diagnose, and can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Whether the symptoms the Veteran experienced in service or following service are in any way related to any current allergies/sinus disability requires medical expertise to determine because it involves a complex medical matter.  To the extent that the Veteran and her family members believe that she has an allergies/sinus disability that is due to her period of service, to include exposure to environmental hazards or as due to an undiagnosed illness, as lay persons, they are not shown to possess any specialized training in the medical field.  The Veteran's and her family's opinions as to the etiology of her current allergies/sinus disability are not competent evidence, as the nexus question involved in this case requires medical expertise to determine.  Id.  

Regarding the Veteran's contention that she had a preexisting sinus disability that worsened as a result of her in-service exposure to environmental hazards, the Board acknowledges that if a veteran is presumed sound at service entrance and VA is unable to rebut the presumption, a disease or injury that manifested in service is deemed incurred in service.  Gilbert v. Shinseki, 26 Vet. App. 48, 53 (2012) (noting that such a finding establishes the second element of service connection).  However, even if an injury or disease is deemed to have been incurred in service pursuant to application of the presumption of soundness (or by a finding that the injury or disease was actually incurred in service), a veteran must nonetheless establish that a current disability is related to the in service injury or disease.  See id. (citing Holton v. Shinseki, 557 F.3d 1362, 1367 (Fed. Cir. 2009) ('The presumption of soundness . . . does not relieve the veteran of the obligation to show the presence of a current disability and to demonstrate a nexus between that disability and the in service injury or disease or aggravation thereof.')).  In this case, the competent and probative credible evidence does not show that the Veteran's current allergies/sinus disability is related to her period of service.  Therefore, even assuming arguendo that the Veteran had a preexisting allergies/sinus disability that manifested itself during her period of service, her current symptoms are not related to any in-service symptoms, and her argument is rendered moot.  

For the reasons set forth above, the Board finds the September 2008 and August 2010 opinions by the September 2008 and August 2010 VA examiners (which were accompanied by detailed supporting rationale) to be of greater probative value than the Veteran's and her family's lay contentions regarding the diagnosis and etiology of her allergies/sinus disability.

In sum, the Board finds that the Veteran's currently diagnosed allergic rhinosinusitis and bronchial asthma have not been shown by competent medical evidence to be etiologically related to her active service, to include as due to environmental hazard exposure.  In addition, as the Veteran's allergic rhinosinusitis and bronchial asthma are diagnosed conditions, the Veteran may not avail herself of the presumption pertaining to undiagnosed illness as set forth in 38 C.F.R. § 3.317.  Accordingly, service connection for an allergies/sinus disability, to include as due to exposure to environmental hazards, or as due to an undiagnosed illness, is not warranted.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

6.  Hyperthyroidism, Graves' Disease, and Loss of Voice

Service treatment records are negative for any complaints, treatment, or diagnoses of hyperthyroidism, Graves' disease, or loss of voice.  

VA and private medical records dated from July 2001 to August 2011 show that the Veteran received intermittent treatment for hyperthyroidism, Graves' disease, and hypothyroidism.  She received a thyroidectomy in March 2007. 

On VA examination in September 2008, the Veteran reported that the date of onset of her hyperthyroidism was in 2000 when she was in Germany post-service.  She stated that she was having palpitations and fatigue at that time.  She indicated that she had a thyroidectomy in 2007 and that she currently took thyroid supplements.  She complained of loss of voice, sore throat, and hoarseness.  The Veteran was diagnosed with hyperthyroidism, to include Graves' disease and loss of voice.  

At an August 2010 VA examination, the Veteran was noted to have been diagnosed with hyperthyroidism secondary to Graves' disease in 2003 by an endocrinologist.  She had presented with symptoms of hoarseness, shortness of breath, and fatigue.  The Veteran reported that these symptoms had been present "for a long time" but could not recall the actual time frame of the onset of the symptoms.  After review of the claims file and examination of the Veteran, the examiner diagnosed the Veteran with hyperthyroidism secondary to Graves' disease status post radioactive iodine ablation in 2007.  She was currently on thyroid hormone replacement with poorly controlled replacement, and her current laboratory results indicated hypothyroidism.  The examiner noted that the Veteran's hyperthyroidism was a diagnosable condition with a clear etiology.  She opined that it was less likely as not that the hyperthyroidism was caused by or a result of service.  She found that the hyperthyroidism was not necessarily related to "exposure" of any kind.  She explained that the predisposing etiological factors for Graves' disease were commonly genetic susceptibility, infection, stress, sex hormone replacement, smoking, pregnancy, and drugs, and not environmental exposure.  

In May 2012, the Veteran testified before the Board at a video conference hearing.  Testimony revealed, in pertinent part, that the Veteran had experienced night sweats, shortness of breath, and voice hoarseness during service in 1990, but her blood test had been normal.  The Veteran testified that she had not been diagnosed with hyperthyroidism in service but alleged that she had experienced the same symptoms in service as she had when she was later diagnosed with hyperthyroidism.  

The Veteran submitted May 2012 and undated lay statements from her husband in support of her claims.  These statements indicated, in relevant part, that the Veteran's weight had fluctuated due to her thyroids and Graves' disease and that due to a chemical imbalance in her body, she had to have her thyroid removed.    

The Board also acknowledges that the Veteran submitted medical treatises from the Internet regarding the health effects of chemical exposure during the Persian Gulf War, dioxin, and burn pits.  However, these treatises only provided general information with respect to health effects from being in the Persian Gulf War and are not specific to the facts of her case.  Thus, such documents are entitled to little probative weight as they do not address the specific relationship of the Veteran's hyperthyroidism, Graves' disease, and loss of voice and her military service. 

The Board reiterates that the Veteran's service treatment records are negative for any complaints, diagnoses, or treatment of hyperthyroidism, Graves' disease, or loss of voice.  Moreover, at no time did any of the Veteran's treating providers find that her hyperthyroidism, Graves' disease, or loss of voice was related to her period of active service.  However, the August 2010 examiner reviewed the claims file, considered the Veteran's lay statements considering her claimed disorder, examined the Veteran extensively, and provided adequate reasoning and bases for the opinion that the Veteran's hyperthyroidism and Graves' disease were not related to her period of service, to include environmental hazard exposure.  Specifically, the August 2010 examiner found that rather than environmental exposure, the predisposing etiological factors for Graves' disease were commonly genetic susceptibility, infection, stress, sex hormone replacement, smoking, pregnancy, and drugs.  For these reasons, the opinion by the August 2010 VA examiners is afforded great probative value.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, hyperthyroidism or Graves' disease falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran and her husband can competently report the onset and symptoms of hoarseness, any actual diagnoses of hyperthyroidism or Graves' disease, to include as due to exposure to environmental hazards, or as due to an undiagnosed illness, require objective testing to diagnose, and can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Whether the symptoms the Veteran experienced in service or following service are in any way related to any current hyperthyroidism, Graves' disease, or loss of voice requires medical expertise to determine because it involves a complex medical matter.  To the extent that the Veteran and her husband believe that she has hyperthyroidism, Graves' disease, or loss of voice that is due to her period of service, to include exposure to environmental hazards or as due to an undiagnosed illness, as lay persons, they are not shown to possess any specialized training in the medical field.  The Veteran's and her husband's opinions as to the etiologies of her current hyperthyroidism, Graves' disease, or loss of voice are not competent evidence, as the nexus questions involved in this case require medical expertise to determine.  Id.  

For the reasons set forth above, the Board finds the August 2010 opinion by the August 2010 VA examiner (which was accompanied by detailed supporting rationale) to be of greater probative value than the Veteran's and her husband's lay contentions regarding the diagnosis and etiology of her hyperthyroidism, Graves' disease, or loss of voice.

In sum, the Board finds that the Veteran's currently diagnosed hyperthyroidism, Graves' disease, or loss of voice have not been shown by competent medical evidence to be etiologically related to her active service, to include as due to environmental hazard exposure.  In addition, as the Veteran's hyperthyroidism and Graves' disease are diagnosed conditions, the Veteran may not avail herself of the presumption pertaining to undiagnosed illness as set forth in 38 C.F.R. § 3.317.  Accordingly, service connection for hyperthyroidism, Graves' disease, or loss of voice, to include as due to exposure to environmental hazards, or as due to an undiagnosed illness, is not warranted.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  



7.  Fibroid Disability

Service treatment records are negative for any complaints, treatment, or diagnosis of a fibroid disability.  Indeed, the Veteran herself admitted at her May 2012 Board hearing that she had not experienced fibroids in service.  

The first post-service evidence of a fibroid disability is a May 2008 private medical report in which the Veteran was found to have bulky appearance of the uterus, which could suggest a fibroid uterus.  VA and private medical records dated from July 2011 to February 2012 show that the Veteran received intermittent treatment for uterine fibrosis and pelvic pain.  

In May 2012, the Veteran testified before the Board at a video conference hearing.  Testimony revealed, in pertinent part, that the Veteran had not experienced fibroids in service and that she was not sure why her fibroids were related to service.  The Veteran testified that her fibroids may have been due to something that "[she] maybe inhaled" in service but that she was not sure.  She reported that she began feeling pain related to her fibroids after service.  

The Board also acknowledges that the Veteran submitted medical treatises from the Internet regarding the health effects of chemical exposure during the Persian Gulf War, dioxin, and burn pits.  However, these treatises only provided general information with respect to health effects from being in the Persian Gulf War and are not specific to the facts of her case.  Thus, such documents are entitled to little probative weight as they do not address the specific relationship of the Veteran's fibroid disability and her military service. 

The Board reiterates that the Veteran does not contend, and the evidence does not show that she had any in-service complaints, diagnoses, or treatment of a fibroid disability.  Indeed, the first objective post-service evidence of a fibroid disability is in May 2008, which is approximately 17 years after the Veteran's second period of active service.  As a fibroid disability was not shown for many years after the Veteran's period of service, this weighs against a claim that it was related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  Moreover, at no time did any of the Veteran's treating providers find that her fibroid disability was related to her period of active service.    

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, a fibroid disability falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset and symptoms of pelvic pain, any actual diagnosis of a fibroid disability requires objective testing to diagnose, and can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Whether the symptoms the Veteran experienced in service or following service are in any way related to any current fibroid disability requires medical expertise to determine because it involves a complex medical matter.  To the extent that the Veteran believes that she has a fibroid disability that is due to her period of service, as a lay person, she is not shown to possess any specialized training in the medical field.  The Veteran's opinion as to the etiology of her current fibroid disability is not competent evidence, as the nexus question involved in this case requires medical expertise to determine.  Id.  

In sum, the Board finds that the preponderance of the competent and probative evidence indicates that the Veteran's fibroid disability was not shown in active service or for many years thereafter, and her currently diagnosed uterine fibrosis has not been shown by competent medical evidence to be etiologically related to her active service.  Accordingly, service connection for a fibroid disability is not warranted.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

8.  Neutropenia, Iron Deficiency Anemia, and Low Blood Count

Service treatment records are negative for any complaints, treatment or diagnosis of any neutropenia, anemia, or low blood count.  However, the Veteran contends that she was diagnosed with iron deficiency anemia during her period of active service from November 1990 to July 1991.  

The first objective post-service evidence of neutropenia, iron deficiency anemia, and low blood count is a May 2008 VA medical report in which the Veteran's blood test results revealed a low white blood count.  

VA and private medical records dated from July 2008 to May 2012 show that the Veteran received intermittent treatment for leukopenia, neutropenia, anemia, and iron deficiency anemia.  In a June 2010 VA medical report, the Veteran was referred for screening colonoscopy examination because of anemia.  The physician noted that the Veteran's anemia had been detected 2 years ago, but at that time, she had experienced heavy menstrual periods and had been placed on IV iron.  Thereafter, she had been placed on 325 mg of ferrous sulfate daily.  After examination, the physician determined that the clinical impression was that of iron deficiency anemia due to heavy menstrual periods in the past.  The Veteran's anemia was noted to be presently resolved.      

In May 2012, the Veteran testified before the Board at a video conference hearing.  Testimony revealed, in pertinent part, that the Veteran was diagnosed with anemia during her period of active service from November 1990 to July 1991, but that the records documenting such a diagnosis are unavailable.  The Veteran testified that she was given iron pills for her anemia during her period of service.  

In an undated lay statement, the Veteran's husband stated, in relevant part, that the Veteran's body temperature was "always out of whack" due to her low white blood cell count.  He also reported that she was heavily medicated with iron pills.  He reported that she was exhausted and that she constantly complained of being cold, even if the temperature outside was 80 degrees.  

The Board also acknowledges that the Veteran submitted medical treatises from the Internet regarding the health effects of chemical exposure during the Persian Gulf War, dioxin, and burn pits.  However, these treatises only provided general information with respect to health effects from being in the Persian Gulf War and are not specific to the facts of her case.  Thus, such documents are entitled to little probative weight as they do not address the specific relationship of the Veteran's neutropenia, iron deficiency anemia, and low blood count and her military service. 

The Board reiterates that the Veteran's service treatment records are negative for any complaints, treatment, or diagnoses of neutropenia, iron deficiency anemia, or low blood count.  Additionally, there is no credible evidence suggesting the disorder arose during the year following discharge from service.  Indeed, the first objective post-service evidence of neutropenia, iron deficiency anemia, or low blood count is in May 2008, which is approximately 17 years after the Veteran's second period of active service.  While the Veteran contends that she was diagnosed with anemia in service, this is inconsistent with the history noted in the June 2010 VA outpatient treatment record which noted the onset after service.  Thus, the Board finds the current statement unreliable and consequently not credible lay evidence of continuity of symptomatology.  As neutropenia, iron deficiency anemia, or low blood count was not shown for many years after the Veteran's period of service, this weighs against a claim that it was related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  Moreover, at no time did any of the Veteran's treating providers find that her neutropenia, iron deficiency anemia, or low blood count was related to her period of active service.  Instead, a June 2010 VA physician determined that the Veteran's anemia had its onset just 2 years previously, that it had been due to heavy menstrual periods, and that it had presently resolved.       

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, neutropenia, iron deficiency anemia, or low blood count falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran and her husband can competently report the onset and symptoms of fatigue, any actual diagnosis of neutropenia, iron deficiency anemia, or low blood count requires objective testing to diagnose, and can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Whether the symptoms the Veteran experienced in service or following service are in any way related to any current neutropenia, iron deficiency anemia, or low blood count requires medical expertise to determine because it involves a complex medical matter.  To the extent that the Veteran and her husband believe that she has neutropenia, iron deficiency anemia, or low blood count that is due to her period of service, to include as due to exposure to environmental hazards, or as due to an undiagnosed illness, as lay persons, they are not shown to possess any specialized training in the medical field.  The Veteran's and her husband's opinions as to the etiology of her current neutropenia, iron deficiency anemia, or low blood count are not competent evidence, as the nexus question involved in this case requires medical expertise to determine.  Id.  

In sum, the Board finds that the preponderance of the competent and probative evidence indicates that the Veteran's neutropenia, iron deficiency anemia, or low blood count was not shown in active service or for many years thereafter, and her currently diagnosed neutropenia, leukopenia, and iron deficiency anemia have not been shown by competent medical evidence to be etiologically related to her active service, to include as due to environmental hazard exposure.  In addition, as the Veteran's neutropenia, leukopenia, and iron deficiency anemia are diagnosed conditions, the Veteran may not avail herself of the presumption pertaining to undiagnosed illness as set forth in 38 C.F.R. § 3.317.  Accordingly, service connection for neutropenia, iron deficiency anemia, and low blood count, to include as due to exposure to environmental hazards, or as due to an undiagnosed illness, is not warranted.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  
Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. §§ 4.45, 4.59 (2013).

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2013).  For the purpose of rating disability from arthritis, the shoulder is considered a major joint.  See 38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint or group of minor joints so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative arthritis) and 5010 (traumatic arthritis).  Diagnostic Code 5010, traumatic arthritis, directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1.    

Service treatment records and VA examinations show that the Veteran is right-handed.  Therefore, her left shoulder will be evaluated under the criteria for the nondominant or minor arm categories.  38 C.F.R. § 4.69 (2013).

Normal forward flexion of the shoulder is from zero to 180 degrees, normal abduction is from zero to 180 degrees, and normal internal and external rotation is from zero to 90 degrees.  Forward flexion and abduction to 90 degrees amounts to "shoulder level."  38 C.F.R. § 4.71, Plate I (2013).

The Veteran has been awarded disability ratings for her left shoulder disability under Diagnostic Code 5203-5201.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2013).  Diagnostic Code 5203 refers to impairment of the clavicle or scapula.  Diagnostic Code 5201 pertains to limitation of motion of the arm.  Because of the nature of the Veteran's disability, the Board finds that the rating criteria applied by the RO are appropriate.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992); 38 C.F.R. §§ 4.20, 4.21 (2013).  Other potentially applicable diagnostic codes include Diagnostic Code 5202, which pertains to other impairment of the humerus.  38 C.F.R. § 4.71a, Diagnostic Codes 5201, 5202, 5203 (2013).  The Board can identify no more appropriate diagnostic codes and the Veteran has not identified any.  Butts v. Brown, 5 Vet. App. 532 (1993).  Accordingly, the Board will proceed with an analysis of the Veteran's disability under these diagnostic codes.

Diagnostic Code 5203 provides for a 10 percent rating for impairment of the clavicle or scapula when there is malunion or nonunion without loose movement.  A maximum 20 percent rating is assigned for impairment of the clavicle or scapula when there is nonunion with loose movement or dislocation.  The disability may also be rated on impairment of function of the contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (2013).  

As Diagnostic Code 5203 provides that impairment of the clavicle or scapula may be rated on impairment of function of the contiguous joint, the regulatory criteria in Diagnostic Code 5201, the diagnostic code for limitation of motion of the arm, are also applicable.  Under Diagnostic Code 5201, a 20 percent rating is warranted where motion of the minor arm is limited at shoulder level or midway between the side and shoulder level.  A maximum 30 percent rating is warranted where motion of the minor arm is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2013).

Diagnostic Code 5202 provides for a 20 percent rating for the minor arm if there are infrequent recurrent episodes of dislocation of the scapulohumeral joint with guarding of movement only at the shoulder level, frequent recurrent episodes of dislocation of the scapulohumeral joint with guarding of all arm movements, or malunion of the humeral head with moderate or marked deformity.  A 40 percent rating is warranted for the minor arm if there is fibrous union of the humerus.  A 50 percent rating is warranted for the minor arm for nonunion of the humerus, or false flail joint.  A maximum 70 percent rating is warranted for the minor arm for loss of head of humerus, or flail shoulder.  38 C.F.R. § 4.71a, Diagnostic Code 5202 (2013).  




1.  Prior to June 26, 2009

Prior to June 26, 2009, the Veteran was in receipt of a 10 percent rating for her left shoulder disability.  

In a June 2008 VA medical report, the Veteran complained of upper back/shoulder pain that worsened with sitting at work, using the computer, and sometimes with heavy lifting.  Examination revealed that the Veteran's shoulders showed no abnormalities.  

On VA examination in September 2008, the Veteran was found to have tenderness of the lateral shoulders.  Range of motion testing of the left shoulder revealed 110 degrees flexion, 120 degrees abduction, 90 degrees internal rotation, and 90 degrees external rotation.  There was pain on motion.  Upon repetitive motion, there was no additional decrease in range of motion.  The Veteran had decreased muscle strength of 4/5 in her left upper extremity, but there was no evidence of sensory loss.  Babinski sign was negative, and she had normal deep tendon reflexes and cranial nerve function.  An x-ray of the left shoulder showed moderate degenerative joint disease of the acromioclavicular (AC) joint.  The examiner diagnosed her with moderate degenerative joint disease of the left AC joint.  He noted that the left shoulder disability had significant effects on occupational activities, including decreased mobility, decreased manual dexterity, problems with lifting and carrying, difficulty reaching, weakness or fatigue, decreased strength of the upper extremity, and pain.  Resulting work problems included increased absenteeism and the Veteran being assigned different duties.  

The medical evidence of record does not reflect that motion of the Veteran's left arm was limited to shoulder level (forward flexion and abduction to 90 degrees) or midway between the side and shoulder level.  The September 2008 VA examiner determined that the Veteran had full internal and external rotation, 110 degrees flexion, and 120 degrees abduction.  Thus, an increased initial rating is not warranted under Diagnostic Code 5201 for the period under consideration.        

The Board has also considered, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The Board acknowledges the Veteran's subjective complaints of pain, as well as the September 2008 VA examiner's findings that the left shoulder disability had the occupational effects of decreased mobility, decreased manual dexterity, problems with lifting and carrying, difficulty reaching, weakness or fatigue, and decreased strength of the upper extremity.  However, the Board finds that the evidence does not show that the Veteran's left shoulder disability warrants an increased 20 percent rating due to functional loss.  The Veteran has denied any flare-ups of pain, and repetitive motion testing yielded no additional decrease in range of motion.  Indeed, the Veteran does not meet the criteria for a compensable rating under Diagnostic Code 5201 for limitation of motion of her left arm.  The current assigned 10 percent rating for painful limitation of motion is appropriate.  Thus, even considering the objectively confirmed findings of pain, the Board finds that the Veteran's left shoulder disability does not warrant a higher rating due to functional loss, as any functional limitation due to pain has been contemplated in the Veteran's 10 percent rating.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202. 
    
The evidence of record also did not show any malunion or nonunion of the clavicle or scapula, nor did it indicate that the Veteran had any episodes of dislocation of the scapulohumeral joint or malunion of the humeral head with moderate or marked deformity.  Therefore, the Veteran is not entitled a separate rating under Diagnostic Code 5202 or Diagnostic Code 5203 for the period under consideration.  
 
With respect to arthritis of the left shoulder, the Board acknowledges that there is x-ray evidence of arthritis in the left shoulder and limitation of motion that is noncompensable under the diagnostic criteria.  As the Veteran is already in receipt of a 10 percent rating for functional loss due to pain and some limitation of motion for the period under consideration, the criteria listed under Diagnostic Code 5003 cannot serve as a basis for an increased rating for the left shoulder disability.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

2.  Since June 26, 2009

Since June 26, 2009, the Veteran has been in receipt of a 20 percent rating for her left shoulder disability.

On VA examination in July 2009, the Veteran complained of more severe, constant left shoulder pain that occurred on a daily basis.  She reported not taking any medication or receiving any treatment for her left shoulder.  She stated that she also experienced left shoulder stiffness and decreased speed of joint motion.  She indicated that she did not have any flare-ups of pain, as her left shoulder pain was always severe and constant.  She maintained that she could stand for 10 minutes and walk for 1/8 mile.  Examination revealed guarding of movement in the left shoulder.  Range of motion testing showed 90 degrees flexion, 85 degrees abduction, 60 degrees internal rotation, and 70 degrees external rotation.  There was objective evidence of pain on motion.  Upon repetitive motion, there was objective evidence of pain, but there were no additional limitations or loss of motion.  The examiner also found no joint ankylosis.  An x-ray of the left shoulder indicated that there was moderate degenerative joint disease of the left AC joint.  The examiner found that the Veteran's left shoulder degenerative joint disease had significant occupational effects of pain that resulted in increased absenteeism.  The Veteran had lost 2 weeks from work in the last 12-month period due to her left shoulder.    

At an August 2011 VA examination, the Veteran complained of continuous pain and burning in the left shoulder.  She reported doing physical therapy for her back in the last 5 years and stated that the Cortisone shots she received in her back had helped her shoulder as well.  She indicated that she currently took no medication and received no treatment for her shoulder.  She denied any flare-ups that impacted the function of her shoulder, as she had continuous left shoulder pain and burning that made every day a "bad day."  She maintained that moving her body and positioning her left shoulder caused pain.  She complained that household chores of overhead reaching, vacuuming, and sweeping were limited due to left shoulder pain and sought assistance with these chores.  Examination revealed localized tenderness or pain on palpation of the left shoulder and guarding.  Range of motion testing showed 120 degrees flexion and 60 degrees abduction, both with pain.  Upon repetitive testing, the Veteran had 110 degrees flexion and 60 degrees abduction.  The examiner determined that following repetitive testing, the Veteran did not have additional limitation of motion in the shoulder, but she had functional impairment of less movement than normal, weakened movement, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, and pain on movement.  The left shoulder had full strength, and there was no evidence of ankylosis.  Specific tests for rotator cuff conditions of the left shoulder were negative, as were tests for instability, dislocation, and labral pathology.  Cross-body adduction test was positive.  An x-ray of the left shoulder confirmed moderate degenerative joint disease of the left AC joint.  The examiner noted that the Veteran worked full time at a job where she was sedentary on the computer.  He found that typing on the computer caused left shoulder pain, and the Veteran was slower on the computer due to left arm pain, which decreased her productivity.  He also noted that she did not have to do any lifting or carrying for her job.       

In May 2012, the Veteran testified before the Board at a video conference hearing.  Testimony revealed, in pertinent part, that the left shoulder disability limited the Veteran's ability to lift, drive, sweep, and mop.  The Veteran testified that she had to have her children help her with these tasks.  She reported that her current treatment consisted only of pain medication.  She stated that cold temperatures caused her shoulder to flare up with pain for 5 to 6 hours and that she would self-medicate with Ibuprofen to get relief.  She indicated that it usually took about 30 minutes after taking medication to relieve flare-ups of pain, but maintained that the pain was constant and nagging.  She also testified that she had limitation of motion in her shoulder and that it was difficult for her to lift things.      

For the same reasons noted above, the Veteran is not entitled to a separate rating under Diagnostic Code 5202 or Diagnostic Code 5203 for the period under consideration.  

Also, the medical evidence of record does not reflect that motion of the Veteran's left arm is limited to 25 degrees from the side.  Range of motion testing showed that flexion was, at worst, 90 degrees, as evidenced at the July 2009 VA examination, and abduction was, at worst 60 degrees, as evidenced at the August 2011 VA examination.  The Veteran had 60 degrees internal rotation and 70 degrees external rotation, as evidenced on July 2009 VA examination.  Thus, an increased initial rating is not warranted under Diagnostic Code 5201 for the period under consideration. 

The Board has also considered, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The Board acknowledges the Veteran's subjective complaints of pain, burning, stiffness and decreased speed of joint motion.  However, the Board finds that the evidence does not show that the Veteran's left shoulder disability warrants an increased 30 percent rating due to functional loss.  Although repetitive motion testing yielded additional decrease in range of motion on VA examination in August 2011, as well as functional impairment of less movement than normal, weakened movement, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, there was no evidence that this caused the Veteran's left arm to be additionally limited to only 25 degrees from the side.  Thus, even considering the objectively confirmed findings of pain and functional limitation, the Board finds that the Veteran's left shoulder disability does not warrant a higher rating due to functional loss, as any functional limitation due to pain has been contemplated in the Veteran's 20 percent rating.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202.  Pain alone does not constitute a functional loss under VA regulations.  See Mitchell, 25 Vet. App. at 32.

With respect to arthritis of the left shoulder, although there is x-ray evidence of arthritis in the left shoulder, the Veteran is already in receipt of a rating in excess of 10 percent under a limitation of motion code for the period under consideration.  Therefore, the criteria listed under Diagnostic Code 5003 cannot serve as a basis for an increased rating for the left shoulder disability.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  




3.  Other Considerations

The Board concludes that the symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluations assigned and do not more nearly approximate the criteria for higher evaluations at any time during all relevant periods on appeal.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5201, 5202, 5203 (2013); see also Fenderson, supra. 

The Board has also considered whether the Veteran's left shoulder disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  The Veteran's 10 percent rating prior to June 26, 2009 for her left shoulder disability contemplated her subjective complaints of pain and functional impairment of decreased mobility, decreased manual dexterity, problems with lifting and carrying, difficulty reaching, weakness or fatigue, and decreased strength of the upper extremity.  There was no evidence of any limitation of motion at shoulder level or midway between the side and shoulder level, episodes of dislocation of the scapulohumeral joint, malunion of the humeral head with moderate or marked deformity, or malunion or nonunion of the clavicle or scapula.  Therefore, the Veteran's subjective complaints and functional impairment were included in the 10 percent rating.  The Veteran's 20 percent rating since June 26, 2009 for her left shoulder disability contemplates her subjective complaints of pain, burning, stiffness, and decreased speed of joint motion, as well as her functional impairment of less movement than normal, weakened movement, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, and pain on movement.  There is no evidence of limitation of motion to 25 degrees from the side, fibrous union, nonunion, or loss of head of humerus.    Therefore, the Veteran's subjective complaints and functional impairment are included in the 20 percent rating.      

Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

Finally, the Board also recognizes that the Court of Appeals for Veterans Claims has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009). A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability. See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001). The Veteran is currently employed and she has not contended that her left shoulder disability renders her unemployable. 

Finally, the Board also recognizes that the Court of Appeals for Veterans Claims has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating). Rice v. Shinseki, 22 Vet. App. 447 (2009). A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability. See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Veteran is currently employed, and she has not specifically contended that her left shoulder disability renders her unemployable.  Rather, she contends that her disability impacts her ability to do her work.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2013).  Interference in the Veteran's ability to do work on account of the left shoulder disability is shown and accounted for in the assigned disability ratings.  Unemployability due to such disability, however, is not suggested. For these reasons, the Board finds that a claim for TDIU has neither been raised by the Veteran nor by the record.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

Entitlement to service connection for joint pain, to include as due to exposure to environmental hazards, or as due to an undiagnosed illness, is denied.  

Entitlement to service connection for tingling in the fingertips, to include as due to exposure to environmental hazards, or as due to an undiagnosed illness, is denied.  

Entitlement to service connection for child birth defects, to include as due to exposure to environmental hazards, or as due to an undiagnosed illness, is denied.

Entitlement to service connection for miscarriages, to include as due to exposure to environmental hazards, or as due to an undiagnosed illness, is denied.

Entitlement to service connection for an allergies/sinus disability, to include as due to exposure to environmental hazards, or as due to an undiagnosed illness, is denied.

Entitlement to service connection for hyperthyroidism, Graves' disease, and loss of voice, to include as due to exposure to environmental hazards, or as due to an undiagnosed illness, is denied.

Entitlement to service connection for a fibroid disability is denied.  

Entitlement to service connection for neutropenia, iron deficiency anemia, and low blood count, to include as due to exposure to environmental hazards, or as due to an undiagnosed illness, is denied.  

Prior to June 26, 2009, an initial rating in excess of 10 percent for a left shoulder disability is denied.  

Since June 26, 2009, an initial rating in excess of 20 percent for a left shoulder disability is denied.  


REMAND

Although the Board regrets the additional delay, further development is needed prior to adjudication of the Veteran's claims for service connection for a back disability and for headaches.  

With respect to the Veteran's claim for service connection for a back disability, a June 2009 MRI of the cervical spine revealed moderate sized bulging annuli extending from C3-C4 on down to C6-C7, and private medical records dated in August 2009 reveal that the Veteran received cervical epidural steroid injections for cervical degenerative disc disease with radicular pain.  

On VA examination in August 2010, the examiner opined that the Veteran's upper back complaints during her period of ACDUTRA did not result in her claimed cervical disc disease and tingling in the fingertips.  The examiner acknowledged the two in-service complaints and evaluations for upper back pain/strain in 1988, as well as the Veteran's reports of similar symptoms at her periodic examination in 1990.  However, the examiner found that at the time of separation in 1991, there was obvious resolution of the Veteran's symptoms because there was a negative review of symptoms that included a lack of neck/back/nerve (neuritis) symptoms reported by the Veteran on the April 1991 separation self-assessment questionnaire.  Additionally, the examiner determined that the most recent imaging of the cervical spine and EMG studies show no degenerative changes, cervical disc disease, or findings of radiculopathy or neuropathy.  

The August 2010 VA examiner provided an opinion that the Veteran's cervical disc disease was not related to her period of service and supported her opinion partly on the fact that the most recent imaging of the cervical spine and EMG studies showed no cervical disc disease or findings of radiculopathy or neuropathy.  However, the Board notes that medical records dated from June 2009 to August 2009 show that the Veteran had bulging annuli extending from C3-C4 down to C6-C7 as well as a diagnosis of cervical degenerative disc disease with radicular pain.  Indeed, the August 2010 VA examination report indicates that the examiner did not review the Veteran's private medical records related to her cervical spine and that, in rendering her opinion, she had relied on a VA cervical spine x-ray and EMG that were both dated in November 2008.  Therefore, the VA examiner's medical opinion was based on an inaccurate factual premise.  Given that the August 2010 VA examiner based her opinion on an inaccurate factual premise, the claims file should be returned to the August 2010 VA examiner, if available, in order to obtain another opinion regarding any relationship between the Veteran's cervical disc disease and her military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).       

Regarding the Veteran's claim of service connection for headaches, the Board notes that the Veteran's theory of service connection for headaches as secondary to her allergies/sinus disability is moot, given that service connection has been denied for an allergies/sinus disability as a result of the above decision.  However, the Veteran alternatively contends that her headaches are due to exposure to environmental hazards or as due to an undiagnosed illness.  Although most of the medical evidence in the claims file suggests that the Veteran complained of headaches in conjunction with her allergies/sinus disability, there are also VA medical records dated in September 1997, December 1998, and November 2009 in which the Veteran reported having headaches independent of any allergy or sinus problems.  Additionally, the Veteran testified at her May 2012 Board video conference hearing that she had started experiencing headaches during her period of service.  Lay statements from the Veteran's family members indicate that the Veteran did not have a problem with headaches prior to her service in the Persian Gulf and describe the Veteran's episodes of headaches independent of any allergy or sinus problems.  

Under 38 C.F.R. § 3.317 (2013), Persian Gulf veterans may receive compensation for disability due to undiagnosed illness and medically unexplained chronic multisymptom illnesses.  These illnesses are defined as conditions that by history, physical examination, and laboratory tests cannot be attributed to known clinical diagnoses.  38 C.F.R. § 3.317(a)(ii).        

A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illnesses specifically include headaches.  38 C.F.R. § 3.317(b)(3).  

Given that the Veteran has been determined to be a "Persian Gulf veteran" under 38 C.F.R. § 3.317, and there is competent medical and lay evidence on the onset and recurrent symptomatology of her headaches, the Veteran should be afforded a VA examination with medical opinion determining whether her headaches are related to her period of service, to include as due to exposure to environmental hazards or as due to an undiagnosed illness.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated her recently for a back disability and headaches.  After the Veteran has signed the appropriate releases, those records not currently of record should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.
 
2.  Thereafter, return the claims file to the examiner who conducted the August 2010 VA examination, if available.  The entire claims file must be provided to and be reviewed by the examiner.  The examiner should once again review the claims file, including a June 2009 MRI of the cervical spine and August 2009 private medical records from NovaMed Pain Management of New Albany, LLC, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's upper back complaints during her period of ACDUTRA resulted in any current cervical degenerative disc disease with associated radiculopathy.      

The examiner should consider the Veteran's lay statements with regard to onset and continuity of symptomatology of her disability.  The examiner should also provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion with rationale, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion with rationale should be rendered by another qualified examiner.  

3.  Schedule the Veteran for a VA examination to obtain a medical opinion regarding whether the Veteran's headaches are related to her period of service.  The entire claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  The examiner is asked to address the following:  

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's headaches and any other potentially relevant symptoms are manifestations of an (i) undiagnosed illness or a (ii) medically unexplained chronic multisymptom illness, which means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features of disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities?

(b) If the Veteran is found to suffer from any diagnosed disability associated with her complaints of headaches, is it at least as likely as not (50 percent or greater probability) that any diagnosed headache disability manifested during, or as a result of active military service, to include exposure to environmental hazards?    

The examiner should consider the Veteran's lay statements with regard to onset and continuity of symptomatology of her disability.  The examiner should also provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

4.  After the development requested above has been completed, the record should again be reviewed.  If any benefits sought on appeal remain denied, the Veteran and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


